Citation Nr: 1231520	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  08-13 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for lumbar spondylosis (claimed as a low back disorder), to include as secondary to the service-connected myofascial pain syndrome of the cervical spine. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active duty for training (ACDUTRA) military service from January 1979 to April 1979.  The Veteran then had a period of active duty from February 2003 to January 2004, to include a tour in the Persian Gulf. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the benefit sought on appeal.

In February 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The claim has now been returned to the Board for appellate disposition.

The appeal is again REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  

A remand is required in order to afford the Veteran an addendum VA medical opinion to determine the etiology of his currently diagnosed lumbar spondylosis.  The Veteran was afforded a VA examination in April 2011, where the VA examiner diagnosed the Veteran with lumbar spondylosis.  At the examination, the Veteran asserted that his low back disability was directly incurred during his active military service from an in-service accident in April 2003.  Alternatively, the Veteran argued that his low back disability was related to his service-connected myofascial pain syndrome of the cervical spine.  The examiner then provided a medical opinion, determining that the Veteran's lumbar spondylosis was not directly related to his active military service or etiologically related to his service-connected myofascial pain syndrome of the cervical spine.  

Regarding the secondary service connection medical opinion, the Board finds this VA medical opinion to be inadequate because the April 2011 VA examiner only addressed the causation aspect of secondary service connection, and did not address the aggravation aspect, with respect to the claim.  38 C.F.R. § 3.310 (2011).  The United States Court of Appeals for Veterans Claims (Court) held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  The Veteran asserts that his lumbar spondylosis is caused by or aggravated by his service-connected myofascial pain syndrome of the cervical spine.  Therefore, this medical opinion is essential to the Veteran's claim.  

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Therefore, for the reasons discussed above, the Board finds that additional discussion by a VA examiner is necessary before a decision on the merits may be reached.  
Finally, the most recent outpatient treatment records from the San Juan, the Commonwealth of Puerto Rico, VA Medical Center (VAMC) are dated from July 2009.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his claim of entitlement to service connection for lumbar spondylosis, to include as secondary to the service-connected myofascial pain syndrome of the cervical spine.

2.  Obtain all pertinent VA outpatient treatment records from the San Juan, the Commonwealth of Puerto Rico, VAMC since July 2009 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  The RO/AMC shall ask the April 2011 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate expert to determine the etiology of his currently diagnosed lumbar spondylosis.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

Is it at least as likely as not that the Veteran's currently diagnosed lumbar spondylosis is permanently aggravated by his service-connected myofascial pain syndrome of the cervical spine?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

